Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. There can be no doubt that automobiles used for hire, and for which their owners have public hack licenses, are vehicles within the meaning of section 7 of the regulations aforesaid. Moreover, section 1 of article 4, which designates the public hack stands, provides that every licensed vehicle for the conveyance of passengers shall be considered a hack within the meaning and intent of the regulations. The information, therefore, correctly described the vehicle as a public hack.
2. The contention of the plaintiff in error that the facts in evidence bring the case within the principle of the recent cases *560of Gassenheimer v. District of Columbia, 25 App. D. C. 179, and Willard Hotel Co. v. District of Columbia, 23 App. D. C. 272, is untenable.
The complaint in the first of those cases was for obstructing the public streets, in violation of another regulation. The defendant owned the hotel before which the vehicle stood, and, while there was evidence tending to show that it was kept there for hire to the public, it had no relevancy to the offense charged. As was said by Mr. Justice Duell, who delivered the opinion of the court: “There is absolutely no affirmative testimony whatever to show that traffic was delayed or hindered to the slightest degree by reason thereof. The information was not based upon the allegation that a public cab stand was maintained in an unauthorized place. * * * We do not now pass upon the right of a stableman to keep his vehicle standing in the street in front of his office ready for hire.”
In the Willard Hotel Case the prosecution was under section 7, but the facts were essentially different. It was shown that the hotel company had hacks under lease from a licensed stable keeper, which stood in the street in front of the hotel; but these were kept exclusively for the use of guests of the hotel. It was further shown that the driver of one of these hacks, when asked what he was doing there, said he knew it was not a public stand, but that he was there subject to call for the carriage of guests of the hotel only. It was further shown that all engagements were made in the hotel office; that none but guests were supplied ; and that the charges were never fixed or collected by the drivers, but were entered against the guests using them, and collected with their other charges.
It was held that, under the lease, the hacks were, for the time being, the property of the hotel company, and that it had the right to keep them in front of its premises for such use, provided that in so doing it did not violate the regulation against obstructing a public street. After stating this conclusion, Mr. Justice Morris, who delivered the opinion of the court, took occasion to say: “A very different question might be presented if the hotel company, instead of restricting the .use of its vehicles to the *561guests of the hotel, stationed them upon the street for hire to any and all persons who might desire to tise them. Then there would undoubtedly be the maintenance of a public cab stand in an unauthorized place and an unwarranted use of the- public highway for purposes forbidden by the municipal ordinances. But no such question is presented here, for the testimony is to the effect that the hotel company rigidly restricts the use of its vehicles to the guests of the house.”
In the case at bar the uncontradicted evidence showed that the vehicles stood in front of the hotel, at a place not a public stand, displaying placards indicating that they were for hire by the general public. In the two instances of use they were hired to persons not guests of the abutting hotel, and the drivers fixed and collected the fares.
This made a prima facie case sufficient to warrant the conviction of the offense charged.
The defendant admitted that he was not the proprietor of the hotel and had no interest in its business.
The vehicles were not under lease to the hotel proprietor, who, in that event, might have been responsible for their hiring to persons not his guests, if informed of the practice. The mere fact that the defendant may have had an agent in the hotel authorized to make contracts with guests and to telephone for vehicles for their use is not necessarily inconsistent with the fact that other vehicles may have been sent for and kept at the same place for hire to the general public.
Going no farther than stated, this evidence does not make it necessary to determine the question, whether an owner of licensed vehicles, who, in good faith and by arrangement with the proprietor, maintains an office or agency in a hotel for the purpose of furnishing vehicles to its guests, has the same right as the proprietor to keep a reasonable number of vehicles in the adjacent street, subject to call for that purpose exclusively.
Assuming these rights to be identical, though there may be an essential distinction, yet, in either case, it must appear that the arrangement has been made in good faith for the use of guests of the hotel, and is not a pretext for the maintenance of a stand *562to secure the patronage of the general public, as well, in violation of the regulation.
Nor is it necessary to rest the conviction upon the legal responsibility, merely, of the defendant for the acts of his agents, under the principle enunciated in Lehman v. District of Columbia, 19 App. D. C. 217, 234, which was a prosecution under the law regulating sales of liquors, opening of saloons, etc.
The offense charged was not the solicitation of passengers by the defendant’s drivers, or their carriage of other than hotel .guests for hire. These acts were among the circumstances from which the unlawful intent of the defendant in sending his automobiles to stand in the street in front of the hotel might be inferred.
As owner and licensee, he permitted the vehicles to stand in the street; and we cannot say that the evidence was insufficient in law to warrant the court in finding that he knew of, profited by, and encouraged the violation of the law. Trometer v. District of Columbia, 21 App. D. C. 242, 248. That the drivers may also have been amenable cannot have the. effect to relieve him of his criminal responsibility.
3. It is further contended that the regulation imposes no duty upon any person other, than the drivers of vehicles* and that only in respect of soliciting passengers when stopping or loitering upon the streets. The regulation might have been more aptly worded in order to accomplish its purpose, but we think it sufficient. By a separate section the violation of any one of the regulations is made punishable, and, while the stoppage or loitering- of the vehicle is prohibited by the regulation, the act is necessarily that .of its owner, or driver, or both.
Finding no error in the proceedings in the Police Court, the judgment will be affirmed. It is so ordered. Affirmed.